Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 71 recites “approximately the same” which renders the claim indefinite because it lacks a basis for comparison.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack (US 8,092,607) in view of Brass (US 2010/0194505). 
Regarding claim 1, Pollack teaches a pallet, the pallet comprising: 
a frame (41) comprising an aperture; and an adjustable grid array (42) located within the aperture, the adjustable grid array adjustable to hold the plurality of glass substrates of different shapes and/or sizes in a substantially vertical orientation while the pallet is transporting a plurality of glass substrates through a sputtering apparatus (col. 1, ln. 19; col. 1, ln. 37-50; col. 3, ln. 35, 67); 
wherein the adjustable grid array is configured to hold a substrate by at least two edges (col. 3, ln. 67).
wherein the adjustable grid array comprises: 
vertical support bars (41); 
and horizontal support bar (42), the horizontal support bars configured to support the plurality of glass substrates along their horizontal edges (Fig. 1-4) because it teaches an adjustable pallet suitable for fitting substrates of different sizes (col. 3, ln. 30-35). 

Brass teaches a substrate holder for vertical orientation of substrates in an adjustable grid array.  The adjustable grid array adjustable to hold a plurality of glass substrates of different sizes at the same time vertically wherein the adjustable grid array is adjustable to hold each glass substrate by at least two straight edges (76, 84, 86, [0036], Fig. 3).  Brass teaches a horizontal support bar (76) slideably engaged with vertical cross beams (84 and 86, Fig. 3 and 8) because it would allow the substrate holder to accommodate substrates of different sizes [0036].  Brass teaches the vertical cross beams support substrates along their vertical edges [0036].  Brass teaches horizontal cross beams support substrate along their horizontal edges ([0036], Fig. 3 and 8) 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the two horizontal support bars and substrate holder of Pollack by providing the adjustable grid array comprises vertical support bars configured to support the plurality of glass substrates along their vertical edges and horizontal support bars, each horizontal support bar configured to slideably engage with two of the vertical support bars and the adjustable grid array configurable to hold the plurality of glass substrates of different shapes and/or sizes at the same time, as taught by Brass, because it would allow substrates of different sizes to be processed at the same time [0036]. 






Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack and Brass as applied to claim 1 above, in view of Heimel (PCT/EP2013/055440 see US 2016/0002780 for citations).
Regarding claim 2, Pollack does not teach a size of the carrier.  
While a substrate inside of an apparatus is generally considered a material worked upon under MPEP 2115.  The size of the apparatus would need to be capable of passing the substrate through it.  Below are prior art examples of large substantially vertical substrates which move through sputtering equipment on substrate holders. 
Heimel teaches a vertical glass substrate carrier capable of retaining a substrate from 1.1 m x 1.3 m to 2.85 m x 3.05 m ([0020]).  Therefore Heimel teaches a substrate frame capable of holding a glass substrate of the size required by claim 2.  Therefore Heimel teaches the aperture is between about 60 inches and 130 inches along a first dimension, and between about 72 inches and about 205 inches along a second dimension. 
In the Matter of the application of Percy St. George Kirke, 5 USPQ 539 (1930), the Board of Appeals held that, there is nothing patentable in making a machine or apparatus larger or smaller, if it produces the same result in the same manner.  Here in Chambers only the width of the substrate needs to be adjusted to arrive at the claimed device.  Increasing the width provides a larger substrate.  Larger substrates increase production efficiencies.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processing chamber and substrate holder of Pollack by providing the aperture is between about 60 inches and 130 inches along a first dimension, and between about 72 inches and about 205 inches along a second dimension, as taught by Heimel in light of Percy St. George Kirk, because it would allow high volume production of relatively large size coated products. 
The Examiner takes the position that the following is functional language and that the apparatus that fulfills the structure of claim 21 would also be capable of performing the requisite function:  “the .  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack and Brass as applied to claim 1 above, and further in view of Nakatsu (US 2005/0019678). 
Regarding claim 3, Pollack does not teach said plurality of glass substrates, wherein a work surface of each of the plurality of glass substrates is masked about its periphery between about 2 mm and about 15 mm. 
Nakatsu teaches a work surface of each of the plurality of glass substrates is masked about its periphery between about 2 mm and about 15 mm ([0034], Fig. 1b) because it would provide a shape used for further processing (pg. 4, [0034])
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of glass substrates of Pollack by providing a work surface of each of the plurality of glass substrates is masked about its periphery between about 2 mm and about 15 mm, as taught by Nakatsu, because it would provide a shape used for further processing (pg. 4, [0034]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack and Brass as applied to claim 1 above, and further in view of Latz (US 5,244,559).
Regarding claim 4, Pollack does not teach an electrically conductive component configured to establish electrical communication with an electrically conductive coating on a work surface of at least one glass substrate of the plurality of glass substrates. 
Latz teach an electrically conductive component (29, 29a, 30, 30) configured to establish electrical communication with an electrically conductive coating on a work surface of each of the plurality of substrates (22, 23). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing an electrically conductive component configured . 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack and Brass as applied to claim 1 above, and further in view of Crandall (US 5,263,571).
Regarding claims 9 and 18, Pollack does not teach edge portions of the frame configured to overlap with adjacent pallets. 
The Examiner takes the position that the following is functional language in that any overlap of adjacent pallets would be adequate to perform the requisite function:  “protect the backside of the plurality of glass substrates from sputter deposits”.  See MPEP 2114 and 2115.  
Crandall teach edge portions of the frame configured to overlap with adjacent pallets (22, col. 2, ln. 40) because it would provide an easily fabricated pallet for transport of an intended item (col. 1, ln. 50-55). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the edge portions of the frame of Pollack by providing the edge portions configured to overlap with one or more adjacent pallets, as taught by Crandall, because it would provide an easily fabricated pallet for transport of an intended item (col. 1, ln. 50-55).
Claim 12, 15, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Pollack and Brass as applied to claim 1 above in view of Hollars (US 5,683,561). 
	Regarding claim 12, Pollack does not teach the pallet is configured to hang from the drive system in the sputtering apparatus. 
Hollars teaches a pallet is configured to hang from the drive system in the sputtering apparatus (Fig. 14) because it would allow a large variety of substrates to be coated within a single apparatus (col. 23, ln. 30-35).

	Regarding claim 15, Pollack does not teach one or more shields to cover portions of the pallet during sputtering. 
Hollars teach one or more shields (2232, Fig. 14) to cover portions of the pallet during sputtering. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing it is configured with one or more shields to cover portions of the pallet during sputtering, as taught by Hollars, because it would intercept obliquely incident flux from targets such that only flux substantially normal to the surface of the target is deposited on the substrate (col. 27, ln. 25-35). 
	 Regarding claim 17, Pollack does not teach a shield retaining feature that accommodates differences in thermal expansion between the one or more shields and the frame. 
	Hollars teaches a shield retaining feature that accommodates differences in thermal expansion between the one or more shields and the frame (cooling, col. 27, ln. 15-16) because it would cool the shields. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shields of Pollack by providing a shield retaining feature that accommodates differences in thermal expansion between the one or more shields and the frame, as taught by Hollars, because it would cool the shields. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack and Brass as applied to claim 1 above, and further in view of Heimel (PCT/EP2013/055440 see US 2016/0002780 for citations). 
Regarding claim 25, Pollack does not teach the vertical support bars comprise a spring that allows for each of the plurality of glass substrates to expand and contract while keeping each of the plurality of glass substrates centered in space between two vertical support bars. 
Heimel teach the vertical support bars (130) comprise a spring that allows for each of the plurality of glass substrates to expand and contract while keeping each of the plurality of glass substrates centered in space between two vertical support bars [0056]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vertical support bars comprise a spring that allows for each of the plurality of glass substrates to expand and contract while keeping each of the plurality of glass substrates centered in space between two vertical support bars, as taught by Heimel, because it hold a substrate avoiding bending or bulging [0059]). 
Claims 28 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack (US 8,092,607) in view of Heimel (PCT/EP2013/055440 see US 2016/0002780 for citations) and Wolf (US 2010/0044213).
Regarding claim 28, Pollack teach a pallet for transporting a glass substrate through a sputtering apparatus, the pallet comprising: a frame (41); and an aperture within the frame, wherein the pallet is configured to hold the glass substrate by at least two straight edges (42, Fig. 1 and 2) within the aperture, and in a substantially vertical orientation during transport through the sputtering apparatus (col. 3, ln. 30-35). 

Heimel teaches the glass substrate has dimensions of between about 60 inches and about 130 inches along one side and between about 72 inches and 205 inches along another side, and wherein the glass substrate has a thickness of between about 2 mm and about 20 mm ([0019-0020]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate of Pollack by providing the glass substrate has dimensions of between about 60 inches and about 130 inches along one side and between about 72 inches and 205 inches along an other side, and wherein the glass substrate has a thickness of between about 2 mm and about 20 mm, as taught by Heimel, because it would provide high volume production of relatively large size coated products. 
	Pollack does not teach one or more shield coupled to the frame covering one or more portions of the pallet the pallet configured to prevent backside contamination of the glass substrate while the glass substrate is transported in the substantially vertical orientation through the sputtering apparatus during sputtering. 
Wolf directed to teach one or more shield (3, Fig. 1) attached to the frame (form fit connection, [0060]) covering one or more portions of the pallet configured to prevent backside contamination of the substrate (1) during sputtering [0060] [0062]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing one or more shield coupled to the frame covering one or more portions of the pallet the pallet configured to prevent backside contamination of the glass substrate while the glass substrate is transported in the substantially vertical orientation through the 
Regarding claim 45, Pollack does not teach a grid including one or more springs that allow the glass substrate to expand and contract while keeping the glass substrate centered in space between the inner vertical edges of the frame. 
Heimel teaches a grid including one or more springs (120, [0029-0030], [0056]) that allow the glass substrate to expand and contract while keeping the glass substrate centered in space between the inner vertical edges of the frame (Fig 1a, 3). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing a grid including one or more springs that allow the glass substrate to expand and contract while keeping the glass substrate centered in space between the inner vertical edges of the frame, as taught by Heimel, because it would provide a fixation force for holding the substrate in a vertical position ([0055]). 
Regarding claims 65 and 66, Pollack does not explicitly teach a shield. 
Wolf teaches the one or more shields (3) are configured to removably attach to the frame (pg. 4, [0060]). Wolf further teach one or more attachment elements (30) configured to removably attach the one or more shields to the frame [0060].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing one or more shields are configured to removably attach to the frame with one or more attachment elements configured to removably attach the one or more shields to the frame, as taught by Wolf, because it would allow the number of shields to be reduced because the shield can be removed from the pallet and remain in the coating chamber [0060]. 
Regarding claim 67, Wolf teaches each of the attachment elements (30) is one of a wing nut, a clip, and a hook because it teaches a form fit connection with pin 30 and recess 29 (pg. 4, [0060]).   
.  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack, Heimel and Wolf as applied to claim 28 above, and further in view of Nakatsu (US 2005/0019678).
Regarding claim 29, Pollack does not teach said plurality of glass substrates, wherein a work surface is masked about its periphery between about 2 mm and about 15 mm. 
Nakatsu teaches a work surface is masked about its periphery between about 2 mm and about 15 mm ([0034], Fig. 1b) because it would provide a shape used for further processing (pg. 4, [0034])
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of glass substrates of Pollack by providing a work surface is masked about its periphery between about 2 mm and about 15 mm, as taught by Nakatsu, because it would provide a shape used for further processing (pg. 4, [0034]). 
Claim 36, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack,  Heimel and Wolf as applied to claim 28 above, and further in view of Hollars (US 5,683,561). 
Regarding claim 36, Pollack does not teach a guide plate along a top edge of the frame to aid alignment with rollers in the sputtering apparatus. 
Hollars teach a guide plate (1452) along a top edge of the frame to align the frame with one or more rollers (1435) in the sputtering apparatus (Fig. 14). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing a guide plate along a top edge of the frame to align the frame with one or more rollers in the sputtering apparatus, because it would allow a large variety of substrates to be processed with the same apparatus (col. 23, ln. 30-35). 

Regarding claim 38, Pollack does not teach the pallet is configured to hang from the drive system in the sputtering apparatus. 
Hollars teaches the pallet is configured to hang from the drive system in the sputtering apparatus (Fig. 14, col. 23). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing the pallet is configured to hang from the drive system in the sputtering apparatus, as taught by Hollars, because it would allow a large variety of substrates to be processed with the same apparatus (col. 23, ln. 30-35). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack, Heimel and Wolf as applied to claim 28 above in view of Latz (US 5,244,559). 
Regarding claim 30, Pollack does not teach an electrically conductive component configured to establish electrical communication with an electrically conductive coating on a work surface of the glass substrate. 
Latz teach an electrically conductive component (29, 29a, 30, 30) configured to establish electrical communication with an electrically conductive coating on a work surface of the substrates (22, 23). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing an electrically conductive component configured to establish electrical communication with an electrically conductive coating on a work surface of the glass substrates, as taught by Pollack, because it would producing heating and tempering of the coating (col. 2, ln. 40-45).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack, Heimel and Wolf as applied to claim 28 above, and further in view of Klein (US 2002/0033133).  
Regarding claim 32, Pollack does not teach the pallet is configured to maintain its temperature to within +5°C of the temperature of the glass substrate while the pallet is transported through the sputtering apparatus during sputtering.   Applicant admits that such a pallet is made of stainless steel. 
Klein teaches a pallet made of stainless steel [0068].  Therefore Klein teaches a pallet capable of meeting the requirements of claim 32.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing the pallet is configured to maintain its temperature to within +5°C of the temperature of the glass substrate while the pallet is transported through the sputtering apparatus during sputtering, as taught by Klein, because it would provide a desired temperature to the substrate and substrate holder. 
	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack, Heimel and Wolf as applied to claim 28 above, and further in view of Takahashi (US 7,407,358).
Regarding claim 39, Pollack does not teach the pallet is configured to be transported by a magnetic levitation drive system. 
Takahashi directed to a vertical substrate transport mechanism teach the pallet is configured to be transported by a magnetic levitation drive system because it would prevent the generation of dust and dregs and so on (col. 7, ln. 7-12). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing it is configured to be transported by a magnetic levitation drive system, as taught by Takahashi, because it would prevent the generation of dust and dregs and so on (col. 7, ln. 7-12). 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack, Heimel and Wolf as applied to claim 28 above, and further in view of Crandall (US 5,263,571). 
Regarding claim 44, Pollack does not teach edge portions of the frame configured to overlap with adjacent pallets. 
The Examiner takes the position that the following is functional language in that any overlap of adjacent pallets would be adequate to perform the requisite function:  “protect the backside of the plurality of glass substrates from sputter deposits”.  See MPEP 2114 and 2115.  
Crandall teach edge portions of the frame configured to overlap with adjacent pallets (22, col. 2, ln. 40) because it would provide an easily fabricated pallet for transport of an intended item (col. 1, ln. 50-55). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the edge portions of the frame of Pollack by providing it is configured to overlap with adjacent pallets, as taught by Crandall, because it would provide an easily fabricated pallet for transport of an intended item (col. 1, ln. 50-55).
Claims 46 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack, Heimel and Wolf as applied to claim 28 above, and further in view of Tuttle (US 6,047,813) and Herzog (US 6,047,813). 
Regarding claim 46, Pollack does not teach a pallet is configured to mechanically link with adjacent pallets in a modular format to form a train of pallets configured to translate through the sputtering apparatus. 
Tuttle is directed to a pallet is configured to mechanically link with adjacent pallets in a modular format to form a train of pallets configured to translate through the sputtering apparatus [0014]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing adjacent pallets in a modular format to form a 
Tuttle does not teach a mechanical link between pallets.
Herzog teaches a mechanical link between pallets (32, Fig. 10). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing a mechanical link between pallets, as taught by Tuttle, because it would accommodate a wide variety of workpieces of differing lengths (col. 2 ln. 5-10).
Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack, Heimel, and Wolf as applied to claim 28 above, and further in view of Stanke (US 3,666,254)
Regarding claim 47, Pollack does not teach wherein each pallet is configured to have a variable gap between adjacent pallets when mechanically linked (col. 3, ln. 39-50), the variable gap controlled actively by a drive system. 
Stanke teaches a plurality of pallets (2’’’, 2’’, 2’, Fig. 1) wherein each pallet is configured to have a variable gap (7) between adjacent pallets when mechanically linked (col. 3, ln. 39-50), the variable gap controlled actively by a drive system (col. 3, ln. 1-10). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the each pallet of Pollack by providing each is configured to have a variable gap between adjacent pallets when mechanically linked, the variable gap controlled actively by a drive system, as taught by Stanke, because it would provide a safety gap (col. 3, ln. 10-11).
Regarding claim 48, Pollack does not teach the variable gap is maintained above a minimum distance. 
Stanke teaches the drive system is configured to maintain at least a minimum distance in the variable gap, wherein the minimum distance controlled suing a mechanical component (col. 3, ln. 10-35) is maintained above a minimum distance because it would provide a safety gap (col. 3, ln. 10-11)
. 
Claim 49, 55, 56 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack (US 8,092,607) in view of Hollars (US 5,683,561) and Brass (US 2010/0194505). 
Regarding claim 49, Pollack teaches an integrated sputter deposition system comprising: 
each pallet comprising: a frame (41) comprising an aperture, and an adjustable grid array (42, col. 3, ln. 30-35) located within the aperture, the adjustable grid array adjustable to hold a plurality of glass substrates of different shapes and/or sizes (col. 1, ln. 37-50; col. 3, ln. 35), the adjustable grid array configurable to hold each of a plurality of glass substrates at least two edges in a substantially vertical orientation during transport through the sputtering apparatus (col. 3, ln. 30-35); 
and a drive system for controlling movement of the plurality of pallets through the sputtering apparatus (Fig. 2, col. 4).  
wherein the adjustable grid array comprises: 
vertical support bars (41); 
and horizontal support bar (42), the horizontal support bars configured to support the plurality of glass substrates along their horizontal edges (Fig. 1-4) because it teaches an adjustable pallet suitable for fitting substrates of different sizes (col. 3, ln. 30-35). 
Pollack does not teach the pallet is configured to hold a plurality of glass substrates having a different size and shape at the same time.  Pollack does not teach the adjustable grid array comprises vertical support bars configured to support the plurality of glass substrates along their vertical edges and horizontal support bars, each horizontal support bar configured to slideably engage with two of the vertical support bars. 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the two horizontal support bars and substrate holder of Pollack by providing the adjustable grid array comprises vertical support bars configured to support the plurality of glass substrates along their vertical edges and horizontal support bars, each horizontal support bar configured to slideably engage with two of the vertical support bars and the adjustable grid array configurable to hold the plurality of glass substrates of different shapes and/or sizes at the same time, as taught by Brass, because it would allow substrates of different sizes to be processed at the same time [0036]. 
Pollack does not teach a plurality of deposition stations or a plurality of pallets. 
Hollars directed to a sputtering apparatus teaches a plurality of deposition stations (20, 26 and 28, Fig. 3); a plurality of pallets (col. 13, ln. 22-30). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering system of Pollack by providing a plurality of deposition stations and a plurality of pallets, as taught by Hollars, because it would increase productivity of the apparatus. 
Regarding claim 55, Pollack does not teach each of the pallets is in a modular format and configured to translate through the sputtering apparatus without attachment to any other pallet. 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the pallets of Pollack by providing each are in a modular format and configured to translate through the sputtering apparatus without attachment to any other pallet. 
Regarding claim 56, Pollack does not teach each pallet is configured to have a variable gap between adjacent pallets, the variable gap controlled actively by the drive system. 
Hollars teaches each pallet is configured to have a variable gap between adjacent pallets, the variable gap controlled actively by the drive system (col. 11, ln. 10-15, col. 22, ln. 1-20, col. 33, ln. 21-col. 34, ln. 60). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the pallets of Pollack by providing each pallet is configured to have a variable gap between adjacent pallets, the variable gap controlled actively by the drive system, as taught by Hollars, because it would the user to correct problems within the apparatus should a pallet become jammed or else (col. 34, ln. 50-52).
Regarding claim 61, Pollack does not teach the vertical support bars are affixed to one or more vertical grid supports, said one or more vertical grid supports slideably engaged with the frame of the pallet.
Brass teach the vertical support bars (84, 86, Fig. 3) are affixed to one or more vertical grid supports (88, 90, 92), said one or more vertical grid supports slideably engaged with the frame (52) of the pallet (54, 58, fig. 8, [0033-0035]) because it would allow the vertical cross beams to be continuously adjusted relative to the side frame elements [0035].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing the vertical support bars are affixed to one or more vertical grid supports, said one or more vertical grid supports slideably engaged with the frame of .
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack, Hollars and Brass as applied to claim 49 above in view of Tuttle (2006/0219547) and Herzog (US 6,047,813). 
Regarding claim 50, Pollack does not teach wherein each of the pallets is in a modular format and configured to mechanically link with adjacent pallets to form a train of pallets configured to translate through the sputtering apparatus. 
Tuttle is directed to a pallet is configured to link with adjacent pallets in a modular format to form a train of pallets configured to translate sequentially through the plurality of deposition stations sputtering apparatus [0014]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing adjacent pallets in a modular format to form a train of pallets configured to translate through the sputtering apparatus, as taught by Tuttle, because it would double the amount of product produced by the sputtering apparatus [0014]. 
Tuttle does not teach a mechanical link between pallets.
Herzog teaches a mechanical link between pallets (32, Fig. 10). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing a mechanical link between pallets, as taught by Tuttle, because it would accommodate a wide variety of workpieces of differing lengths (col. 2 ln. 5-10).



Claim 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack, Hollars and Brass as applied to claim 49 above, and further in view of Stanke (US 3,666,254).

Stanke teaches a plurality of pallets (2’’’, 2’’, 2’, Fig. 1) wherein each pallet is configured to have a variable gap (7) between adjacent pallets when mechanically linked (col. 3, ln. 39-50), wherein the drive system is configured to actively control the variable gap (col. 3, ln. 1-10). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the each pallet of Pollack by providing each is configured to allow a variable gap between adjacent pallets when mechanically linked, wherein the drive system is configured to actively control the variable gap, as taught by Stanke, because it would provide a safety gap (col. 3, ln. 10-11). 
Regarding claim 52, Pollack does not teach the variable gap is maintained above a minimum distance. 
Stanke teaches the drive system is configured to actively control at least a minimum distance in  variable gap because it would provide a safety gap (col. 3, ln. 10-11)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the gap of Pollack by providing the drive system is configured to actively control at least a minimum distance in variable gap because, as taught by Stanke, because it would provide a safety gap (col. 3, ln. 10-11). 
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack, Hollars and Brass as applied to claim 49 above, and further in view of Keeton (US 7,070,660).
	Regarding claim 54, Pollack does not teach the pallet is configured to prevent backside contamination of the glass substrate during sputtering. 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing edge portions on the frame so that it is configured to prevent backside contamination of the glass substrate during sputtering, as taught by Keeton, because it would prevent backside deposition and assist in loading and unloading of the wafer (col. 7, ln. 40-50).
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack, Hollars and Brass as applied to claim 49 above in view of Heimel (PCT/EP2013/055440 see US 2016/0002780). 
Regarding claim 53, Pollack does not teach an adjustable grid including one or more springs that allow the glass substrate to expand and contract while maintaining the glass substrate centered in space between the inner vertical edges of the frame. 
Heimel teaches a grid including one or more springs (120, [0029-0030], [0056]) that allow the glass substrate to expand and contract while maintaining the glass substrate centered in space between the inner vertical edges of the frame (Fig 1a, 3). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Pollack by providing a grid including one or more springs that allow the glass substrate to expand and contract while maintaining the glass substrate centered in space between the inner vertical edges of the frame, as taught by Heimel, because it would provide a fixation force for holding the substrate in a vertical position ([0055]). 
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack, Hollars and Brass as applied to claim 49 above in view of Heimel (PCT/EP2013/055440 see US 2016/0002780). 

Heimel teach the adjustable grid array of each pallet includes one or more springs (120, [0029-0030], [0055]) that allow the glass substrate to expand and contract while maintaining the glass substrate centered in space between the inner vertical edges of the frame. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame of Pollack by providing the adjustable grid array of each pallet includes one or more springs that allow the glass substrate to expand and contract while maintaining the glass substrate centered in space between the inner vertical edges of the frame, as taught by Heimel, because it hold a substrate avoiding bending or bulging [0059]). 


Claims 64 and 70-73 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack, Heimel and Wolf as applied to claim 28 above, and further in view of Hollars (US 5,683,561). 
Regarding claims 64 and 70, Pollack does not teach a shield retaining feature that accommodates differences in thermal expansion between the one or more shields and the frame.  
Pollack does not teach the one or more shields are configured to accommodate thermal expansion between the one or more shields and the frame.  
Hollars teaches a shield retaining feature that accommodates thermal expansion and/or thermal contraction between the one or more shields and the frame (cooling, col. 27, ln. 15-16) because it would cool the shields.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shields of Pollack by providing a shield retaining feature that accommodates 
Regarding claim 71, Pollack does not teach a pallet comprises materials with thermal expansion properties substantially that are approximately the same as thermal expansion properties of a glass material of the glass substrate.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a pallet comprises materials with thermal expansion properties substantially similar to a glass material of the glass substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 72, Pollack does not teach the one or more shields are located on opposing sides of the frame.  
Hollars teaches the one or more shields (2232, Fig. 14) are located on opposing sides of the frame (800, Fig. 14).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shields of Pollack by providing the one or more shields are located on opposing sides of the frame, as taught by Hollars, because it would allow deposition on both sides of a pallet.  
Regarding claim 73, Wolf teaches the one or more shields (3) are located to the outside of the aperture (Fig. 1). 
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Brass (US 2010/0194505) in view of Pollack (US 8,092,607).
Regarding claim 75, Brass teaches a pallet, comprising: a frame comprising an aperture (frame 52); 

wherein the adjustable grid array is adjustable to hold each glass substrate of said plurality of glass substrates by at least two straight edges (Fig. 3); 
wherein the adjustable grid array comprises (i) vertical support bars (84, 86, Fig. 3) configured to support the plurality of glass substrates at their vertical edges (Fig. 3 [0036-0037]), 
and (ii) a plurality of horizontal clips (46, 48) configured to hold and mask a portion of the horizontal edges of adjacent glass substrates of the plurality of glass substrates [0007].
Brass does not teach the pallet transporting a plurality of glass substrates through a sputtering apparatus. 
Pollack teaches a pallet is transporting a plurality of glass substrates through a sputtering apparatus (col. 1, ln. 19; col. 1, ln. 37-50; col. 3, ln. 35, 67). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pallet of Brass by providing the pallet is transporting a plurality of glass substrates through a sputtering apparatus, as taught by Pollack, because increase the efficiency of the sputtering tool. 
Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but do not apply to the new grounds of rejection set out above. 
Regarding claim 71 and the rejection under 35 USC 112(b) the Examiner takes the position that the metes and bounds of approximately cannot be determined.  Therefore the rejection is maintained. 

Applicant argues that Wolf’s does not state its shield prevents backside contamination.  The Examiner takes the position that Wolf’s shield meets all the structural elements of claim 28 and when considered the shape of the shield when attached to the substrate carrier in Wolf one of ordinary skill in the art could conclude that such a shield would prevent contamination of the backside of the carrier. 
Allowable Subject Matter
Claim 74 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794